Citation Nr: 1756111	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-13 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a disability manifested by blood in the urine.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse

ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to April 1972.  This matter is before the Board of Veterans'Appeals (Board) on appeal from a June 2010 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In November 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  

[The matter of service connection for gastrointestinal reflux disease (GERD) had also been on appeal before the Board.  A June 2016 rating decision granted service connection for GERD, resolving that issue.]

The matter of the rating for PTSD is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.   


FINDINGS OF FACT

1.  On the record at a November 2016 videoconference hearing, prior to the promulgation of a decision in the matter, the Veteran indicated he wished to withdraw his appeal seeking service connection for a disability manifested by blood in the urine; there is no question of fact or law remaining for the Board to consider in that matter.

2.  A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested within one year following the Veteran's separation from service; and his current bilateral hearing loss is not shown to be etiologically related to his service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal are met as to the claim seeking service connection for blood in the urine; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C. §§ 7104, 7105(d) (5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C. 
§§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeals

Inasmuch as the Veteran has expressed an intent to withdraw his appeal seeking service connection for a disability manifested by blood in the urine, discussion of the impact of the Veterans Claims Assistance Act of 2000 (VCAA) on the matter is not necessary, as any notice or duty to assist omission is harmless. 

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.
38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. 
§ 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  Withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

On the record at a November 2016 videoconference hearing, the Veteran requested withdrawal of his appeal seeking service connection for a disability manifested by blood in the urine.  Accordingly, there is no allegation of error of fact or law with respect to that matter remaining for appellate consideration, and the Board does not have jurisdiction to further consider an appeal in the matter.
Service connection for bilateral hearing loss

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C. §§ 5103 and 5103A (2012) have been met.  July 2009 VA correspondence notified the Veteran of the information needed to substantiate and complete this claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The RO arranged for a VA examination in May 2010.  The Board finds the opinion offered adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (CAVC) held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the November 2016 hearing before the undersigned the issue on appeal was identified, and explanation was provided regarding what evidence is needed to substantiate the claim; further development to be completed was identified.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance 
with Bryant.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A disease first diagnosed after service may be service connected if all the evidence, including pertinent service records, establishes that it was incurred in service. 
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include SNHL, as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for SNHL).  38 U.S.C. §1112; 38 C.F.R. §§ 3.307, 3.309.  For diseases listed in 38 C.F.R. § 3.309(a), nexus to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

For VA compensation purposes, a hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  A claimant who seeks to establish service connection for a hearing loss disability must show, as required with any claim of service connection, that a current hearing disability is the result of an injury or disease incurred in service.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his bilateral hearing loss resulted from exposure to hazardous levels of noise during service.  His DD 214 reflects that his MOS was generator operator.

Audiometry on September 1970 service entrance examination found that puretone thresholds, in decibels, were:


500
1000
2000
4000
R
5 
5
5 
10
L
5
10 
10
25

The Veteran's STRs are silent for complaints or findings pertaining to hearing loss. 

Audiometry on April 1972 service separation examination found that puretone thresholds were: 


500
1000
2000
4000
R
10
10
10
10
L
20
20
15
20

On February 1996 private audiology consult, the Veteran reported decreased hearing in his left ear and noted that his work environment was noisy.  Audiometry revealed that puretone thresholds, were:


1000
2000
3000
4000
R
10
10
30
65
L
45
30
60
85

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The diagnosis was left serous otitis. 
 
On February 2008 private audiology consult, the Veteran reported decreased hearing in his left ear and job related noise exposure.  Audiometry revealed that puretone thresholds were:

1000
2000
3000
4000
R
25
45
70
75
L
35
35
75
85

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  The examiner noted that the right ear was borderline within normal limits from 250-1000 Hz, sloping to a mild to severe mixed loss from 2000-8000 Hz.  The left ear showed a mixed mild loss from 250-500 Hz, sloping to a mild to severe mixed loss from 1000-8000 Hz. 
  
An August 2009 private physician statement from Dr. Koretz notes that he reviewed his records, and that they show he saw the Veteran in June 1972.  He noted that the Veteran reported ringing in his ears and that he was exposed to loud noises in Vietnam.  Dr. Koretz agreed that exposure to noise in service caused the ringing in the Veteran's ears and had suggested that the Veteran see a hearing specialist.  

On May 2010 VA audiology examination, the Veteran reported that he worked as a generator operator in an artillery battery in service.  He reported that after discharge from service he worked for 5 years in equipment assembly (without hearing protection), 10-15 years as a butcher, 9 years assembling motors, and 15 years as a forklift mechanic.  He reported recreational use of power tools and chain saws with periodic use of hearing protection.  He reported difficulty understanding speech that was quiet, with background noise present, on the telephone, and on the TV. Audiometry revealed that puretone thresholds were: 


1000
2000
3000
4000
R
15
35
70
70
L
25
30
70
85

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 88 percent in the left.  The diagnosis was bilateral SNHL.  The examiner opined that it was less likely than not that the bilateral hearing loss was incurred in or caused by service.  She noted that audiometry on service entrance examination showed normal hearing in both ears.  She observed that at service discharge hearing in both ears was within normal limits and that there was not a significant threshold shift when comparing the service entrance and service discharge examinations.  She noted that the Veteran worked in a noisy environment and reported occupational noise exposure without using hearing protection.  She noted that the Department of Defense (DOD) concluded in a study that there was no scientific basis for delayed or late onset noise-inducing hearing loss.  She opined that the Veteran's hearing loss was most likely related to his occupational noise exposure.   

On March 2014 private audiology consult, the Veteran reported pain and pressure in his left ear.  Audiometry revealed that puretone thresholds, in decibels, were:


1000
2000
3000
4000
R
20
50
75
80
L
35
50
85
95

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 92 percent in the left ear.  The diagnosis was bilateral, largely symmetric, mild to severe SNHL.  
  
June 2014 "buddy statements" from the Veteran's spouse, sister-in-law, and son note that the Veteran has had trouble with ringing in his ears and that his hearing acuity has decreased over time. 

At the November 2016 videoconference hearing, the Veteran testified that during service he worked as a generator operator on a post that fired 175mm artillery cannons.  He stated that the guns were loud and the concussion from the guns firing was deafening.  He stated that he first received hearing aids from VA approximately 8 years prior to the hearing. 

Postservice treatment records do not include any further opinions regarding the etiology of the Veteran's hearing loss.

It is not in dispute that the Veteran now has a bilateral hearing loss disability (as defined in 3.385); such disability was found on VA examination.  It may also reasonably be conceded that by virtue of his duties in service the Veteran was exposed to hazardous levels of noise therein.  What remains necessary to substantiate this claim is competent evidence that the current bilateral hearing loss disability is etiologically related to the Veteran's service/noise trauma therein.  Whether or not that is so is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

A hearing loss disability was not manifested in service, and service connection for such disability on the basis that it became manifest in service and has persisted is not warranted.  As SNHL was not manifested in service or in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C. § 1112; 38 C.F.R. 
§§ 3.307, 3.309 do not apply.

As SNHL is listed as a chronic disease in 38 C.F.R. § 3.309(a)(as organic disease of the nervous system) for consideration is whether or not service connection for this disability may be established by showing continuity of symptomatology.  Continuity of symptomatology of hearing loss disability is not demonstrated by the evidence in the record.  The Veteran did not report a hearing loss on April 1972 separation examination.  Notably, he is not competent to establish continuity of a SNHL disability by his own recollections of remote events; hearing loss disability is defined in a governing regulation and under another regulation is established by specified testing.  See 38 C.F.R. §§ 3.385, 4.85.  There is no documentation in the record of hearing loss disability established by the specified testing until many years after service.  Of itself such lengthy postservice interval during which no hearing disability was shown is a factor for consideration weighing against a finding of continuity.  The Board finds that continuity of hearing loss symptomatology is not shown.  Therefore, service connection for bilateral hearing loss based on continuity of symptomatology is not warranted. 

What remains for consideration is whether or not the Veteran's hearing loss is otherwise shown to be etiologically related to his service.  Whether or not a current hearing loss disability may be related to remote service/events, to include exposure to noise therein, is a medical question beyond the realm of common knowledge, and incapable of resolution by lay observation (other than by observation of continuity of complaints, which the Board has found is not shown).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Regarding the medical opinions in the record that address the etiology of the  Veteran's hearing loss, an August 2009 private physician's opinion notes that the Veteran sought treatment in June 1972 for ringing in his ears.  The provider opined that the ringing in the Veteran's ears was related to his exposure to loud noises in service.  However, the Veteran is not shown to have then had any hearing loss, much less a hearing loss disability, and the opinion addresses ringing (tinnitus), and does not relate any hearing loss to service.  The only competent (medical) evidence in the record that does directly address the matter of a nexus between the Veteran's hearing loss and his service is in the report of the VA examination and opinion discussed above.  The Board finds the opinion then (in May 2010) offered to merit substantial probative weight.  The examiner reviewed the Veteran's medical history and included adequate rationale for the conclusions reached, citing to accurate factual data (including that a puretone threshold shift in service was not shown), explaining that the Veteran had a long history of postservice occupational noise exposure, which was a more likely cause for the hearing loss, and noting that the Veteran reported first noticing hearing loss years after separation from service.  

The Veteran's own assertions that his hearing loss is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, as was noted, without evidence of continuity, the etiology of a hearing loss disability is a matter outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran does not cite to supporting medical opinion or medical literature evidence.

In summary, the evidence of record establishes that a hearing loss disability in either (or both) ear(s) was not manifested in service or in the first postservice year; that continuity of hearing loss symptomatology is not shown; and that such disability is not otherwise shown to be etiologically related to the Veteran's service to include as due to acknowledged exposure to noise trauma therein.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.
ORDER

The appeal seeking service connection for a disability manifested by blood in the urine is dismissed.

Service connection for bilateral hearing loss is denied.


REMAND

At the November 2016 Board hearing, the Veteran testified that his PTSD has increased in severity.  In light of the length of intervening period since he was last examined by VA (in May 2010, more than 7 years ago) and the allegation of worsening, a contemporaneous examination to assess the disability is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for a psychiatric examination of the Veteran to assess the severity of his PTSD.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should have available for review the 38 C.F.R. § 4.130 criteria for rating mental disorders, and should note the presence or absence of each symptom listed in the criteria for ratings above 30 percent (and any symptoms of similar gravity found that are not listed). The examiner should also (based on review of the record and interview and examination of the Veteran) offer an opinion regarding the functional impact PTSD has on the Veteran's employability, identifying any types of employment that 
would be precluded by such disability, and any that remain feasible despite the PTSD.

The examiner must include rationale with all opinions.

2.  The AOJ should ensure all development sought is completed, and then re-adjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


